Exhibit 10.19

CymaBay Therapeutics, Inc.

Amended and Restated

Non-Employee Directors Compensation Program

In January 2017, our Board adopted an Amended and Restated Non-Employee Director
Compensation Program intended to compensate our non-employee directors with a
combination of cash and equity. Each non-employee director will receive an
annual base cash retainer of $35,000 for such service. The chairman of our board
of directors will receive an additional annual base cash retainer of $20,000 for
this service. In addition, we intend to compensate the members of our board of
directors for service on our committees as follows:

 

  •   The chairperson of our audit committee will receive an annual cash
retainer of $17,500 for this service, and each of the other members of the audit
committee will receive an annual cash retainer of $9,000.

 

  •   The chairperson of our compensation committee will receive an annual cash
retainer of $10,000 for such service, and each of the other members of the
compensation committee will receive an annual cash retainer of $6,000.

 

  •   The chairperson of our nominating and corporate governance committee will
receive an annual cash retainer of $8,750 for this service, and each of the
other members of the nominating and corporate governance committee will receive
an annual cash retainer of $4,000.

Cash payments described above shall be paid either quarterly or semi-annually at
the discretion of the board member. Further, at about the time of our annual
meeting of stockholders, each non-employee director having completed a minimum
of twelve months of service will receive an additional equity award of an option
to purchase 15,000 shares of our common stock. In the event the non-employee
director has served less than twelve months, an equity award of an option to
purchase up to a maximum of 15,000 shares of our common stock may be awarded at
the discretion of the Board or Compensation Committee. If a new board member
joins our board of directors, the director will receive an initial stock option
to purchase 30,000 shares of our common stock. Annual option grants and option
grants to new board members will be subject to vesting as determined by our
Board or Compensation Committee on the date of grant.